DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 32-35, 37-41, 43 and 61-62 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 2012/0089122 to Lee.	As to claim 32, Lee discloses a drug delivery device comprising: an elongated, elastic body extending between a first end and a second end, wherein the elastic body comprises a water permeable (water permeable, [0041]) wall structure having an external surface and an internal surface defining an elongated drug reservoir lumen extending between the first and second ends; and a drug payload (112) disposed in the drug reservoir lumen, wherein the wall structure comprises one or more secondary lumens (108) that are located between the first and second ends and in a view normal to the longitudinal axis of the elongated, elastic body (Portions of lumen 404 are located between the external surface and the drug reservoir lumen, 402, Figure 4), located between the external surface and the drug reservoir lumen, wherein the one or more secondary lumens are effective to retard or prevent in vivo diffusion of (i) water into the drug reservoir lumen and/or (ii) solubilized drug out of the drug reservoir lumen (release delaying coating or capsule, [0041]; retarding or otherwise controlling in vivo dissolution and drug release characteristics, [0150]).  	As to claim 33, Lee discloses the device wherein the wall structure has a shape which comprises an annulus in which the drug reservoir lumen is the central lumen of the annulus and the one or more  by diffusion through the wall structure (controlling in vivo dissolution and drug release characteristics, [0150]).	As to claim 61, Lee discloses the drug delivery device wherein the elastic body has an overall outer cross-sectional shape that is circular, and the elongated drug reservoir lumen has a non-cylindrical .
Allowable Subject Matter
Claims 1-2, 4-10 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, Applicant’s arguments presented on pp. 7-8 have been considered and are persuasive. Lee fails to teach, disclose or render obvious “an arcuate interior wall structure extending across the annulus of the outer wall structure and connected to the interior surface of the outer wall structure in a manner to define within the annulus an elongate drug reservoir lumen on the side of the interior wall structure and a secondary lumen on a second side of the interior wall structure,” in addition to other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 5/6/2021 regarding claim 32 have been fully considered but they are not persuasive. Examiner maintains that the Lee teaches the wall structure comprises one or more secondary lumens that are located between the first and second ends, and in a view normal to the longitudinal axis of the elongated, elastic body, in addition to other limitations, as indicated in the amended rejection of claim 32 above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRANDY S LEE/Primary Examiner, Art Unit 3783